Title: Louisa Catherine Adams to Abigail Adams, 12 June 1798
From: Adams, Louisa Catherine
To: Adams, Abigail


          
            My Dear Madam
            Berlin June 12th 1798
          
          After having so long delayed to answer your very affectionate letter I feel perfectly ashamed of making any excuse as I am consious it is not in my power to make a proper one I must therefore rely upon your known indulgence and in future be more careful— Our jouney from Hamburg was extremely unpleasant the roads were very bad and I was in constant dread of our being overset but fortunately we arrived very safe and I flattered myself that I should feel no ill effects from the fatigue. hoever it proved otherwise and I suffered a dreadful illness from which I thank God I am entirely recovered—
          The people in this Country have been extremely polite and kind to me which has made my residence in Berlin much more agreeable than I expected it is very gay, as there are several Princesses many of them have parties every day The Queen is very young and very Handsome of a lively disposition and fond of company it is therefore supposed that the next winter will be remarkably brilliant but I rather doubt it as the King though very young is a very domestic man and dislikes the ceremony which must always attend a Court I have been presented both to the King and Queen and the Princesses have been very kind to me but I seldom go out as I do not like large parties. The coronation in Berlin is fixed for the sixth of next Month there would have been some splendid entertainments made for the Queen but she expects so soon to be confined that it would be too fatiguing particularly after the long journey she has taken and from which she is not yet returned—
          You will see by this letter My Dear Mother what a very bad correspondent you have but I am sure you will have the goodness to

excuse my inability to write any thing amusing and reflect that though I may not succeed I endeavor to do my best—
          Adieu my Dear Mother offer my affectionate duty to my Father and love believe me your dutiful and affectionate Daughter
          
            Louisa C. Adams
          
        